

116 HR 8291 IH: Tackling Residential Energy burdens Efficiently Act of 2020
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8291IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2020Mr. Cleaver (for himself and Mr. McKinley) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Energy to establish a grant program for tree planting to reduce residential energy consumption.1.Short titleThis Act may be cited as the Tackling Residential Energy burdens Efficiently Act of 2020 or the TREE Act of 2020.2.Tree planting grant program(a)DefinitionsIn this section:(1)Eligible costThe term eligible cost means, with respect to a project—(A)the cost of implementing the project, including—(i)planning and designing the planting activity;(ii)purchasing trees; and(iii)preparing the site and conducting planting, including the labor and cost associated with the use of machinery;(B)the cost of maintaining and monitoring planted trees for a period of up to 3 years to ensure successful establishment of the trees;(C)the cost of training activities associated with the project; and(D)any other relevant cost, as determined by the Secretary.(2)Eligible entityThe term eligible entity means—(A)a State agency;(B)a local governmental entity;(C)an Indian Tribe;(D)a nonprofit organization; and(E)a retail power provider.(3)Energy burdenThe term energy burden means the percentage of household income spent on home energy bills.(4)Indian tribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(5)Local governmental entityThe term local governmental entity means any municipal government or county government with jurisdiction over local land use decisions.(6)Nonprofit organizationThe term nonprofit organization means an organization that—(A)is described in section 170(h)(3) of the Internal Revenue Code of 1986; and(B)operates in accordance with one or more of the purposes described in section 170(h)(4)(A) of that Code.(7)ProgramThe term Program means the grant program established under subsection (b)(1).(8)ProjectThe term project means a tree planting project carried out by an eligible entity using grant funds awarded under the Program.(9)Retail power providerThe term retail power provider means any entity authorized under applicable State or Federal law to generate, distribute, or provide retail electricity, natural gas, or fuel oil service.(10)SecretaryThe term Secretary means the Secretary of Energy.(b)Establishment(1)In generalThe Secretary, in coordination with the Secretary of Agriculture, acting through the Chief of the Forest Service, shall establish a program under which the Secretary shall award grants to eligible entities to conduct tree planting projects in accordance with this section. (2)Tree plantingSubject to the availability of appropriations, in carrying out the Program, the Secretary shall, to the maximum extent practicable, award sufficient grants each year to plant not less than 300,000 trees each year.(c)Applications(1)In generalAn eligible entity that seeks to receive a grant under the Program shall submit an application to the Secretary at such time, in such form, and containing such information as the Secretary may require, including the information described in paragraph (2).(2)ContentsAn application submitted under paragraph (1) shall include—(A)a description of how the project will reduce residential energy consumption;(B)an estimate of the expected reduction in residential energy consumption;(C)a description of the total eligible costs of the project and sources of funding for the project; (D)a description of the anticipated community and stakeholder engagement in the project;(E)a description of the tree species to be planted and how that species is suitable for the local environmental conditions and climate; and(F)any other relevant information required by the Secretary.(d)PriorityIn awarding grants under the Program, the Secretary shall give priority to projects that—(1)provide the largest potential reduction in residential energy consumption for households with a high energy burden;(2)are located in a neighborhood with lower tree canopy cover and higher maximum daytime summer temperatures;(3)are located in a neighborhood with high amounts of senior citizens or children;(4)will collaboratively engage neighbors and community members that will be closely affected by the tree planting; and(5)will employ a substantial percentage of the workforce locally, with a focus on engaging unemployed and underemployed persons.(e)Costs(1)Federal shareThe Secretary shall award a grant to an eligible entity under the Program in an amount equal to not more than 75 percent of the eligible costs of the project, as determined by the Secretary.(2)Matching requirementAs a condition of receiving a grant under the Program, an eligible entity shall provide, in cash or through in-kind contributions from non-Federal sources, matching funds in an amount equal to not less than 25 percent of the eligible costs of the project, as determined by the Secretary.(f)Authorization of appropriationsThere are authorized to be appropriated to carry out the Program $50,000,000 for each of fiscal years 2021 through 2025.